 


110 HR 2219 IH: Veterans Suicide Prevention Hotline Act of 2007
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2219 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Moran of Virginia (for himself, Mr. Ramstad, Mr. Sires, Mr. Loebsack, Mr. Hill, Mr. Michaud, Mr. Braley of Iowa, and Mr. Gilchrest) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To direct the Secretary of Veterans Affairs to award a grant to a private, nonprofit entity to establish, publicize, and operate a national toll-free suicide prevention telephone hotline targeted to and staffed by veterans of the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Veterans Suicide Prevention Hotline Act of 2007. 
2.Establishment of the Vet2Vet National Suicide Prevention Hotline 
(a)In generalThe Secretary of Veterans Affairs (in this Act referred to as the Secretary) shall award 1 grant for a period of not more than 3 years to an eligible entity to establish, publicize, and operate a national toll-free telephone number to serve as a suicide prevention hotline targeted to and staffed predominately by veterans of the Armed Forces. 
(b)Hotline activitiesThe entity receiving the grant under subsection (a) shall— 
(1)enter into a contract with a telecommunications carrier for the use of a national toll-free telephone number; 
(2)select, train, and supervise personnel (consisting predominately of veterans of the Armed Forces) to answer incoming telephone calls and provide counseling and referral services to callers;  
(3)ensure that sufficient staffing is provided so that hotline services are available to callers at all times; 
(4)assemble and maintain a current database of information to be used to refer callers to local service providers, such as information about mental health service providers located throughout the United States (including regional mental health clinics and Department of Veterans Affairs medical centers) and information about the availability of shelters for homeless callers; 
(5)publicize the hotline to potential callers; and 
(6)to the extent that the entity receiving the grant provides hotline services through a local crisis center operating as a subcontractor, certify the capacity of and provide supplemental training for that local crisis center. 
(c)EligibilityIn order to be eligible to receive the grant under this section, a private, nonprofit entity shall prepare and submit an application at such time, in such form, and with such information and assurances as the Secretary may require, including a description of— 
(1)the training that will be provided by the entity to ensure that personnel will be able to effectively provide counseling and referral services and operate any technological systems used by the hotline;  
(2)the selection criteria for hotline personnel; 
(3)the recruitment process for obtaining veterans to serve as hotline answering personnel; 
(4)the plan for— 
(A)creating, maintaining, and using the database described in subsection (b)(4), 
(B)publicizing the availability of the hotline to potential callers through targeted marketing to veterans, and 
(C)facilitating access to the hotline for people with hearing impairments; 
(5)the entity’s recognized expertise— 
(A)in the area of suicide prevention, and 
(B)in working with individuals who have served in the Armed Forces; and 
(6)the entity’s commitment to diversity and to the provision of appropriate services to ethnic minorities, racial minorities, elderly individuals, and individuals with disabilities. 
(d)Annual reportThe entity receiving the grant under subsection (a) shall submit an annual report to the Secretary at such time, in such form, and with such information as the Secretary may require, including the hotline’s call volume, the demand for specific types of referrals, and the number of trained volunteers answering the hotline.  
(e)Annual approvalPayments of the grant awarded under this section shall be subject to annual approval by the Secretary and to the availability of appropriations for each fiscal year. 
3.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated $2,500,000 each year for fiscal years 2008, 2009, and 2010 for grants under section 2. 
(b)Carry overAmounts appropriated pursuant to the authorization of appropriations under subsection (a) shall remain available until expended.  
 
